Exhibit 10.5

 

THIRD AMENDMENT TO
SUPPLEMENTAL PAYMENT AGREEMENT

 

This THIRD AMENDMENT TO SUPPLEMENTAL PAYMENT AGREEMENT (this “Amendment”) is
made as of                     , 2014 by and among Prospect Global
Resources, Inc., a Delaware corporation (“Prospect”), American West Potash LLC,
a Delaware limited liability company (the “Company”), and The Karlsson
Group, Inc., an Arizona corporation (“Karlsson”), with respect to the following
facts:

 

RECITALS

 

WHEREAS, Prospect, the Company, and Karlsson entered into that certain
Supplemental Payment Agreement dated as of August 1, 2012, which was amended by
that certain Amendment to Supplemental Payment Agreement dated as of April 15,
2013 and that certain Second Amendment to Supplemental Payment Agreement dated
as of June 26, 2013 (as amended, the “Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Prospect, the Company and Karlsson entered into that certain Extension
Agreement dated as of April 15, 2013; that certain Second Extension Agreement
dated as of June 26, 2013; that certain Third Extension Agreement dated as of
September 13, 2013; that certain Fourth Extension Agreement dated as of
December 10, 2013 (the “Fourth Extension Agreement”);

 

WHEREAS, Prospect Nevada is the 100% parent of Prospect; and

 

WHEREAS, pursuant to the Fourth Extension Agreement Prospect, the Company, and
Karlsson wish to amend the Agreement.

 

The parties accordingly amend the Agreement as follows:

 

AGREEMENT

 

1.                                      Amendment to Parties.  Prospect Nevada
is hereby added as a Party to the Agreement, and the definition of “Parties” is
amended to include Prospect Nevada as a Party, as well as the Company, Karlsson
and Prospect.

 

2.                                      Amendment to Section 1.  Section 1 of
the Agreement is hereby deleted in its entirety and replaced with the following:

 

1.                                      Additional Consideration

 

(a)                                 If a Company Sale is consummated (whether
before or after the Expiration Date, as hereinafter defined) pursuant to an
agreement entered into before February 1, 2018 (the “Expiration Date”), then,
with respect to the first Company Sale so consummated, Prospect shall promptly
pay to Karlsson an amount (the “Supplemental Payment”) equal to ten percent
(10%) of any excess of (i) the proceeds received from such Company Sale in cash,
cash equivalents or negotiable securities, over (ii) Two Hundred Million Dollars
($200,000,000.00);

 

--------------------------------------------------------------------------------


 

provided that, in no event shall the Supplemental Payment exceed Seventy Five
Million Dollars ($75,000,000).

 

(b)                                 “Company Sale” shall mean (i) a sale,
exchange, or other disposition (including by merger, consolidation, or other
business combination), directly or indirectly, in a single transaction or series
of related transactions, of (A) a majority of the Company’s assets to an
unaffiliated third party; (B) outstanding membership interests in the Company
resulting in more than fifty percent (50%) of the membership interests
(representing either capital or profits) of the Company being held by an
unaffiliated third party; (C) outstanding stock in Prospect resulting in more
than fifty percent (50%) of the stock (by value) of Prospect being held by an
unaffiliated party; or (D) outstanding stock in Prospect Nevada resulting in
more than fifty percent (50%) of the stock (by value) of Prospect Nevada being
held by an unaffiliated third party, (ii) a transaction that has the result
described in clauses (B), (C), or (D) hereof, but which is effectuated through
the issuance of membership interests, stock, or other equity interests or
securities and the distribution of all or a portion of the proceeds therefrom by
the issuing entity, provided that in the case of a transaction described in this
clause (ii), the transaction shall be treated as a Company Sale only to the
extent of the proceeds distributed by the issuing entity (and in no event shall
a financing transaction in which the proceeds of the transactions are retained
by the issuing entity and used in the operations of the business be treated as a
Company Sale); or (iii) any combination of any of the preceding.

 

3.                                      Notice. Prospect Nevada, the Company, or
Prospect shall give prompt written notice to Karlsson of the execution of any
letter of intent or agreement that contemplates a Company Sale.

 

4.                                      Miscellaneous.

 

(a)                                 Reaffirmation of Representations and
Warranties.  Each of Prospect and the Company makes and reaffirms as of the date
hereof each of the representations and warranties set forth in Section 2 of the
Agreement.

 

(b)                                 No Other Amendment.  Except as expressly
amended in this Amendment, all provisions of the Agreement shall remain in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Agreement, the provisions of this Amendment shall govern.

 

(c)                                  Relation to Original Agreement.  This
Amendment constitutes an integral part of the Agreement.  Upon the effectiveness
of this Amendment each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Agreement, shall
mean and be a reference to the Agreement as amended hereby.

 

(d)                                 Successor and Assigns.  This Amendment shall
be binding on and shall inure to the benefit of the parties hereto and their
respective successors and assigns except as otherwise provided herein.

 

(e)                                  Counterparts.  This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by

 

2

--------------------------------------------------------------------------------


 

facsimile, and each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.

 

(f)                                   Governing Law; Injunctive Relief.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the State of Arizona, without regard to its principles of conflicts of law. 
Karlsson shall be entitled to injunctive relief in case of any breach or
threatened breach of the Agreement as amended hereby, without any requirement to
post bond.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

PROSPECT GLOBAL RESOURCES INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

PROSPECT GLOBAL RESOURCES INC., a Nevada corporation

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

THE KARLSSON GROUP, INC., an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page - Third Amendment to Supplemental Payment Agreement]

 

4

--------------------------------------------------------------------------------